Title: To John Adams from Timothy Pickering, 5 January 1798
From: Pickering, Timothy
To: Adams, John




To the President of the United States
Department of State Jany. 5. 1798

I have the honor to lay before you a copy of the act of the Legislature of Kentuckey, this day received, ratifying the amendment proposed by Congress to the Constitution of the United States, respecting the suability of States. The amendment having now been ratified by the legislatures of three fourths of the several states, has become a part of the Constitution of the United States.
Timothy PickeringSecretary of State